 


114 HR 2002 IH: Brownfields Redevelopment Tax Incentive Reauthorization Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2002 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2015 
Ms. Esty (for herself, Mr. Gibson, Mr. Larson of Connecticut, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend expensing of environmental remediation costs. 
 
 
1.Short titleThis Act may be cited as the Brownfields Redevelopment Tax Incentive Reauthorization Act of 2015. 2.Extension of expensing of environmental remediation costs (a)In generalSection 198(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2011 and inserting December 31, 2019. 
(b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred after December 31, 2011.  